United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-427
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from the September 14, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding schedule award
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a five percent permanent impairment of her right arm, for which she received a schedule award.
FACTUAL HISTORY
On February 1, 1996 appellant, then a 52-year-old clerk, filed an occupational disease
claim asserting that as of November 4, 1988 she developed carpal tunnel syndrome due to
repetitive work tasks. OWCP accepted the claim for right carpal tunnel syndrome. Appellant
1

20 C.F.R. § 8101 et seq.

did not stop work. A diagnostic testing report of the right upper extremity dated November 7,
1988 was positive for right carpal tunnel syndrome. In May 1996 appellant underwent right
carpal tunnel release.
In a separate claim, OWCP accepted that as of October 1, 1995 appellant developed left
carpal tunnel syndrome. On January 17, 2008 it awarded a schedule award for a 10 percent
impairment of the left upper extremity in connection with this claim. Appellant also sustained a
subsequent right elbow contusion and OWCP denied two claims filed for a subsequent right
shoulder condition.
In September 2009 Dr. Nicholas P. Diamond, an attending osteopath, applied the
standards of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) to his findings from July 2007. He stated that findings of
negative right Tinel’s and Phalen’s tests, negative carpal compression, right 4/5 grip strength and
diminished hand/wrist range of motion and light-touch sensation. Dr. Diamond calculated a six
percent impairment referable to right carpal tunnel syndrome and a five percent impairment for a
right rotator cuff tear. For carpal tunnel syndrome, he cited the sixth edition of the A.M.A.,
Guides at Table 15-23. Dr. Diamond calculated grade modifiers of one for testing, three for
functional history and two for physical examination, for a total rating of six percent. He placed
appellant at maximum medical improvement as of June 19, 2007.
OWCP referred the file to Dr. Craig Uejo, a Board-certified occupational medicine
physician serving as an OWCP consulting physician. In a June 3, 2010 report, Dr. Uejo
calculated a five percent permanent impairment of the right arm. He noted that Dr. Diamond
calculated grade modifiers of one for test findings, three for functional history based on
complaints of right hand numbness and weakness and two for physical examination referable to
diminished sensation, for a total of six points based on such grade modifiers. Divided by three
the final grade modifier was two. Dr. Uejo noted that while Dr. Diamond calculated a modifier
of three for functional history, such a modifier required evidence that the patient required
assistance to perform self-care activities. He opined that as there was no indication that appellant
required assistance to perform self-care, the appropriate modifier for functional history was two,
not three. Dr. Uejo noted that the functional history was the same grade modifier as Table 15-23
and as a result there was no adjustment to the default rating of five percent.
On June 7, 2010 OWCP awarded a schedule award for a five impairment of the right arm
based on Dr. Uejo’s opinion. In June 16, 2010 letter, counsel argued that it should have issued a
schedule award as calculated under the fifth edition of the A.M.A., Guides.
Appellant requested a review of the written record by OWCP’s hearing representative. In
a September 14, 2010 decision, OWCP’s hearing representative affirmed its June 7, 2010
decision finding that Dr. Diamond had not justified his higher impairment rating under the sixth
edition of the A.M.A., Guides.

2

LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. In Harry D. Bulter,4 the Board noted that Congress delegated authority to the
Director of OWCP regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.5 On March 15, 2009 the
Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.6
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.7 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.8 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.9
ANALYSIS
The Board finds that OWCP properly accorded weight to the opinion of Dr. Uejo, a
Board-certified occupational medicine physician who served as its consulting physician to find
that appellant had a five percent permanent impairment of her right arm.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

43 ECAB 859 (1992).

5

Id. at 866.

6

FECA Bulletin No. 09-03 (March 15, 2009). FECA Bulletin was incorporated in the Federal (FECA) Procedure
Manual, Part 1 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.(6)(a) (January 2010).
7

See A.M.A., Guides 449, Table 15-23 (6th ed. 2009).

8

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. Id. at 448-49.
9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b (June 1993). This portion of OWCP procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”

3

Dr. Uejo properly made reference to Table 15-23 (Entrapment/Compression Neuropathy
Impairment) on page 449 of the sixth edition of the A.M.A., Guides.10 He provided reasoning for
his choice of grade modifiers from the table for the various categories, including test findings,
history, physical findings and functional scale, based on the findings of Dr. Diamond, an
attending osteopath. Dr. Uejo then correctly averaged the grade modifiers and applied the
appropriate formulas and calculations. He explained that Dr. Diamond’s findings supported only
two and not three as the grade modifier for functional history. Dr. Diamond erroneously
included a rating for a nonoccupational right shoulder condition. OWCP was not required to
include such shoulder injury in the impairment rating.11
There is no evidence that Dr. Uejo erred in his determination that there was a five percent
impairment of the right upper extremity referable to carpal tunnel syndrome. Dr. Uejo’s
impairment rating provided the only impairment rating of record consistent with the sixth edition
of the A.M.A., Guides and constitutes the weight of the medical opinion evidence.
On appeal, counsel argues that OWCP unnecessarily delayed the development of
appellant’s case such that the assessment of his permanent impairment was made under the sixth
edition of the A.M.A., Guides rather than the fifth edition, hence resulting in a lower impairment
rating. OWCP received a September 2009 impairment evaluation of Dr. Diamond and
appropriately evaluated it under the standards of the sixth edition of the A.M.A., Guides which
became effective May 1, 2009. Counsel has not shown that an unnecessary delay in the
development of appellant’s case occurred.
Counsel asserts that appellant has a property right in a schedule award benefit under the
fifth edition and a protected property interest cannot be deprived without due process, citing
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976).12 In this
case, appellant is simply making a claim for a schedule award. She is not in receipt of schedule
award benefits nor is OWCP attempting to terminate any benefits. Appellant has not established
a vested right to a schedule award decision under the fifth edition of the A.M.A., Guides. In
recent schedule award cases, it has been argued on appeal that the fifth edition should be used
based on the date of maximum medical improvement or as of the date the schedule award claim
was filed. The following may be used as a standard response. In Harry D. Butler,13 the Board
noted that Congress delegated authority to the Director regarding the specific methods by which
permanent impairment is to be rated. Pursuant to this authority, the Director adopted the
A.M.A., Guides as a uniform standard applicable to all claimants and the Board has concurred in
the adoption.14 On March 15, 2009 the Director exercised authority to advise that as of May 1,
10

Supra note 7.

11

See supra note 9. There is no indication in the record that this was a preexisting or work-related condition.

12

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient, and due process would not
require an evidentiary hearing.
13

43 ECAB 859 (1992).

14

Id. at 866

4

2009 all schedule award decisions of OWCP should reflect use of the sixth edition of the
A.M.A., Guides.15 The applicable date of the sixth edition is as of the schedule award decision
reached. It is not determined by either the date of maximum medical improvement or when the
claim for such award was filed, nor has appellant identified any procedural due process which he
has been denied. The cases cited by appellant are not applicable to the present case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a five percent permanent impairment of her right arm, for which she received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claim, Chapter 2.808.6(a)
(January 2010).

5

